UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4952


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DAVID LYNN BAILEY,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:09-cr-00306-TDS-1)


Submitted:   May 24, 2011                     Decided:   June 7, 2011


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. Wayne Harrison, Sr., LAW OFFICES OF A. WAYNE HARRISON,
Greensboro, North Carolina, for Appellant. Ripley Rand, United
States Attorney, Harry L. Hobgood, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following denial of his motion to suppress evidence

seized from his home pursuant to a search warrant, David Lynn

Bailey      pled    guilty        to    possession            with      intent      to     distribute

cocaine base.            He was sentenced to 180 months in prison.                               Bailey

now    appeals,         contending       that       the       district        court      erroneously

denied the motion to suppress because the affidavit submitted in

support      of    the     search       warrant         was       insufficient        to    establish

probable cause.           We affirm.

               Probable         cause    to     issue         a    search     warrant       “exist[s]

where       the    known    facts        and    circumstances                are    sufficient       to

warrant       a    man     of     reasonable            prudence        in    the     belief       that

contraband or evidence of a crime will be found in the place to

be searched.”            United States v. Richardson, 607 F.3d 357, 369

(4th Cir.) (internal quotation marks omitted), cert. denied, 131

S.    Ct.    427    (2010).         “[A]       judicial           officer     issuing       a    search

warrant must simply make a practical, commonsense determination

— based on the totality of the circumstances revealed in the

affidavit — of whether there is a substantial likelihood that

evidence      of    a     crime    will        be   found          in   a    particular         place.”

United States v. Allen, 631 F.3d 164, 173 (4th Cir. 2011).

               “When       reviewing          the       probable         cause      supporting        a

warrant, a reviewing court must consider only the information

presented to the magistrate who issued the warrant.”                                             United

                                                    2
States   v.     Wilhelm,       80   F.3d    116,       118    (4th      Cir.       1996).      The

reviewing       court    accords        great        deference     to    the       magistrate’s

determination of probable cause.                      United States v. Blauvelt, 638

F.3d 281, 287 (4th Cir. 2011).                       In reviewing the validity of a

search   warrant,        the     relevant        inquiry      is     whether,        under     the

totality of the circumstances, the magistrate had a substantial

basis for concluding that there was probable cause to issue the

warrant.      Illinois v. Gates, 462 U.S. 213, 238-39 (1983).

              Bailey         contends     that        the    affidavit         submitted       in

support of his search warrant was comparable to the affidavit in

Wilhelm,    where       we    found     that     an    affidavit        did    not    establish

probable cause.          Wilhelm, 80 F.3d at 120-21.                      In Wilhelm, the

search   warrant        was     premised         almost      entirely         on    information

supplied by an anonymous phone caller who never met face-to-face

with the arresting officer.                Id.

              In contrast to the situation in Wilhelm, the informant

in Bailey’s case was an individual who previously had provided

authorities with reliable information that was used in other

cases involving controlled substances.                         The informant supplied

information about Bailey and his girlfriend which authorities

corroborated prior to seeking the search warrant.                                  Further, the

informant was a past drug user who was familiar with cocaine and

the drug trafficking trade.                     Within seventy-two hours of the

filing     of    the    affidavit,         the       informant     was        in    the     Bailey

                                                 3
residence, where the informant observed quantities of cocaine.

            Based   on     the   totality    of   the    circumstances,    we

conclude that the affidavit offered in support of the search

warrant established the requisite probable cause.               We therefore

affirm.     We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the    materials

before    the   court    and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      4